September 6, 1911. The opinion of the Court was delivered by
In this action on a written contract for the sale of goods the presiding Judge directed a verdict in favor of the plaintiff, the seller, for thirty-six dollars and interest thereon.
The exception assigning error in not submitting to the jury as an issue of fact the question whether the debt was due to the Seneca Chemical  Stock Food Company, and not the plaintiff, the Seneca Company, is without merit. The contract was made and the goods sold under the former corporate name, but the charter and its amendment were introduced showing that the corporate name had been changed to that in which the action was brought.
The contract provided that the order for the goods should not be subject to countermand, and therefore reshipment of the goods by the defendant to the plaintiff would not affect the obligation of the contract, as there was no proof that the plaintiff had accepted or agreed to accept the goods. The testimony offered by the defendant that a man claiming to be the agent of the plaintiff had told him that the goods had been accepted by the plaintiff and put back in stock, was properly excluded by the Court, for there was no evidence whatever that the person named was an agent of the plaintiff. Agency cannot be proved by the mere declaration of the person claiming to be agent. General Electric Co. v. Southern Ry.,72 S.C. 251, 51 S.E. 695.
The position taken that the deposition of E.C. Stacy, the vice president and manager of the plaintiff corporation, should have been excluded, even, if sustained; would not be material. The contract of sale was in writing and its execution admitted by the defendant, the bill of lading was introduced showing shipment of the goods to the defendant, and there was in evidence a letter *Page 472 
of defendant in which he wrote: "I am today shipping your goods back as I cannot handle them." This documentary evidence made out a complete case of sale and delivery of goods to the defendant at a specified price. As there was no evidence of any defense, the presiding Judge was required by the law to direct a verdict for the plaintiff. It is therefore evident that consideration of the alleged irregularity in the deposition would be of no practical consequence.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.